Citation Nr: 1538436	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than June 14, 2004 for the grant of service connection for venous insufficiency of the bilateral lower extremities.

(Due to separate representation, a separate decision was been issued on the other issues on appeal.)


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The rating decision granted the Veteran service connection for venous insufficiency of the right and left lower extremities, effective June 14, 2004.  The Veteran submitted a timely notice of disagreement (NOD) that expressed disagreement with the effective dates assigned for these conditions.  

The Board notes that the Veteran was previously represented, with regard to this issue, by attorney Daniel G. Krasnegor.  In March 2013, prior to certification of the appeal to the Board, the attorney withdrew representation of the Veteran for this issue and provided notice of this withdrawal to the Veteran.  See 38 C.F.R. §§ 14.631(c), 20.608(a) (2015).  The Veteran has not appointed another representative, and the Board does not recognize any representation at this time. 
 

FINDINGS OF FACT

1. No informal or formal claim for service connection for venous insufficiency of the bilateral lower extremities was received by VA until June 14, 2004.

2. The Veteran's venous insufficiency of the bilateral lower extremities first manifested no later than June 2001.


CONCLUSIONS OF LAW

1. The criteria are not met for an effective date earlier than June 14, 2004 for service connection for venous insufficiency of the right lower extremity.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.309, 3.400, 3.816 (2015).

2. The criteria are not met for an effective date earlier than June 14, 2004 for service connection for venous insufficiency of the left lower extremity.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.309, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The effective date issue turns on undisputable facts detailed below.  No further VCAA notice or duty to assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).

Entitlement to an Earlier Effective Date for Venous Insufficiency of the Bilateral Lower Extremities

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400 (2015).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The Veteran has contended that an effective date prior to June 14, 2004 is warranted for the grant of service connection for venous insufficiency of the bilateral lower extremities.   Unfortunately, the evidence of record does not support that a claim for venous insufficiency of the bilateral lower extremities was made prior to June 14, 2004.  Accordingly, the claim for an earlier effective date must be denied. 

On June 14, 2004, a statement was received from the Veteran along with documents in support of his claims.  These documents included a statement that the Veteran has had "lower extremity venous insufficiency with lower extremity swelling since June 2001."  The RO interpreted this statement as a new claim for service connection for lower extremity venous insufficiency.  

Prior to this date, the evidence reflects no request for service connection for lower extremity venous insufficiency in any prior filing.  Unfortunately, there is not a single document of record, prior to June 14, 2004 that may be reasonably construed as a claim for service connection for lower extremity venous insufficiency.  38 C.F.R. §§ 3.151(a), 3.155(a).

On July 19, 2002, the Veteran filed a claim for service connection for diabetes due to Agent Orange, dental trauma, and a broken right hand.  In August 2002, he submitted a statement "since diabetes has been determined, I have had other complications that could be attributed to the effects of diabetes.  Vision has changed drastically...; joints - left arm, both knees are causing grief."  While the Veteran discusses parts of his legs (his knees), he does not discuss any relation to the veins in his legs and he indicates that the condition may affect all of his joints, including his left arm.  The Board does not find that this description of symptoms is enough to constitute a claim for service connection for venous insufficiency of the bilateral lower extremities.  In March 2004, the Veteran requested a copy of his claims file, but did not report any other claims for service connection.  

The Veteran has indicated a belief that the effective date should be prior to June 14, 2004, because he had undergone previous VA treatment related to his diabetes and his lower extremity venous insufficiency was diagnosed in June 2001.  A March 1, 2004 treatment note from the Minneapolis VA Medical Center indicates that the Veteran's lower extremity swelling may be related to his diabetes medication; however, the Board does not find that this complaint and treatment qualifies as a claim for service connection for lower extremity venous insufficiency.  See 38 C.F.R. § 3.157.  The Veteran had not previously filed a claim for lower extremity venous insufficiency and a complaint of lower extremity swelling by itself is not specific enough to constitute a claim for lower extremity venous insufficiency.  Many conditions may cause swelling of the lower extremities and while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  See Talbert, at 356-7 (1995). 

Additionally, the Board notes that the Veteran is not entitled to an earlier effective date to the extent that he argues this condition is related to exposure to herbicides due to the following: 1) venous insufficiency of the bilateral lower extremities is not a covered herbicide disease under 38 C.F.R. § 3.816; and 2) the Veteran did not file a claim for service connection for venous insufficiency of the bilateral lower extremities that was pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

While the Board concedes that the Veteran had a diagnosis of lower extremity venous insufficiency prior to June 14, 2004, the effective date is governed by provisions of 38 C.F.R. § 3.400-namely, the latter of the dates either such claim was received by VA or the disability arose.  The RO correctly assigned June 14, 2004-the date that the Veteran first submitted a statement indicating that he had lower extremity venous insufficiency and indicated that it was related to his claims for service connection.  Accordingly, the claim for an effective date earlier than June 14, 2004, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than June 14, 2004, for the award of service connection and compensation, for venous insufficiency of the right lower extremity is denied.  

An effective date earlier than June 14, 2004, for the award of service connection and compensation, for venous insufficiency of the left lower extremity is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


